Case 1:17-cv-07565-NG-ST Document 26 Filed 03/08/19 Page 1 of 7 PageID #: 70




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x

MICHAEL SILVER,
                                                              ANSWER TO THE COMPLAINT ON
                                              Plaintiff,      BEHALF OF DEFENDANT
                                                              PALMINTERI
                       -against-
                                                              17 CV 7565 (NG) (ST)
THE CITY OF NEW YORK, et al.,
                                                              JURY TRIAL DEMANDED
                                           Defendants.
----------------------------------------------------------x


                  Defendant Officer Palminteri, by his attorney Zachary W. Carter, Corporation

Counsel of the City of New York, for his answer to the complaint, respectfully alleges, upon

information and belief, as follows:


                               AS TO “PRELIMINARY STATEMENT”

                  1.       Denies the allegations set forth in paragraph 1 of the complaint, except

admits that plaintiff purports to proceed as stated therein.

                                         AS TO “JURISDICTION”

                  2.       Denies the allegations set forth in paragraph 2 of the complaint, except

admits that plaintiff purports to invoke the Court’s jurisdiction as stated therein.

                  3.       Paragraph 3 of the complaint contains averments and conclusions of law

and therefore, requires no response, except, to the extent that a response is required, defendant

denies the allegations.

                  4.       Denies the allegations set forth in paragraph 4 of the complaint, except

admits that plaintiff purports to invoke the Court’s jurisdiction as stated therein.

                  5.       Paragraph 5 of the complaint is a jury demand and requires no response.
Case 1:17-cv-07565-NG-ST Document 26 Filed 03/08/19 Page 2 of 7 PageID #: 71




                                         AS TO “VENUE”

               6.      Denies the allegations set forth in paragraph 6 of the complaint, except

admits that plaintiff purports to lay venue as stated therein.

                                        AS TO “PARTIES”

               7.      Denies knowledge or information sufficient to form a belief as to the truth

of the allegations asserted in paragraph 7 of the complaint.

               8.      Denies the allegations set forth in paragraph 8 of the complaint, except

admits that defendant PALMINTERI was employed by the New York City Police Department

(“NYPD”) on November 18, 2015.

               9.      Denies the allegations set forth in paragraph 9 of the complaint, except

admits that the City of New York is a municipal organization duly organized pursuant to the laws

of the State of New York maintaining its police department consistent with all applicable rules

and laws, and respectfully refers the Court to the New York City Charter and the Administrative

Code for an accurate recitation of the relationship between the City of New York and New York

State, and the City of New York and the NYPD.

               10.     Denies the allegations set forth in paragraph 10 of the complaint, except

admits that the City of New York is a municipal organization duly organized pursuant to the laws

of the State of New York maintaining its police department consistent with all applicable rules

and laws, and respectfully refers the Court to the New York City Charter and the Administrative

Code for an accurate recitation of the relationship between the City of New York and New York

State, and the City of New York and the NYPD.




                                                 -2-
Case 1:17-cv-07565-NG-ST Document 26 Filed 03/08/19 Page 3 of 7 PageID #: 72




                               AS TO “STATEMENT OF FACTS”

                                   AS TO “FIRST INCIDENT”

                11.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 11 of the complaint.

                                  AS TO “SECOND INCIDENT”

                12.     Denies the allegations set forth in paragraph 12 of the complaint, except

admits that on November 18, 2015, defendant PALMINTERI issued plaintiff two summons, for

violating New York Penal Law Sections 221.05 and 240.20(1).

                               AS TO “FIRST FEDERAL CLAIM”

                13.     In response to the allegations set forth in paragraph 13 of the complaint,

defendant repeats and re-alleges the responses set forth in the preceding paragraphs of this

answer, as if fully set forth herein.

                14.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 14 of the complaint.

                15.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph 15 of the complaint.

                             AS TO “SECOND FEDERAL CLAIM”

                16.     In response to the allegations set forth in paragraph 16 of the complaint,

defendant repeats and re-alleges the responses set forth in the preceding paragraphs of this

answer, as if fully set forth herein.

                17.     Denies the allegations asserted in paragraph 17 of the complaint.

                18.     Denies the allegations asserted in paragraph 18 of the complaint.




                                                -3-
Case 1:17-cv-07565-NG-ST Document 26 Filed 03/08/19 Page 4 of 7 PageID #: 73




                              AS TO “THIRD FEDERAL CLAIM”

                19.     In response to the allegations set forth in paragraph 19 of the complaint,

defendant repeats and re-alleges the responses set forth in the preceding paragraphs of this

answer, as if fully set forth herein.

                20.     Denies the allegations asserted in paragraph 20 of the complaint.

                21.     Denies the allegations asserted in paragraph 21 of the complaint.

                               AS TO “FIFTH FEDERAL CLAIM”

                22.     In response to the allegations set forth in paragraph 22 of the complaint,

defendant repeats and re-alleges the responses set forth in the preceding paragraphs of this

answer, as if fully set forth herein.

                23.     Denies the allegations asserted in paragraph 23 of the complaint.

                24.     Denies the allegations asserted in paragraph 24 of the complaint.

                             AS TO “FIRST STATE LAW CLAIM”

                25.     In response to the allegations set forth in paragraph 25 of the complaint,

defendant repeats and re-alleges the responses set forth in the preceding paragraphs of this

answer, as if fully set forth herein.

                26.     Denies the allegations asserted in paragraph 26 of the complaint.

                           AS TO “SECOND STATE LAW CLAIM”

                27.     In response to the allegations set forth in paragraph 27 of the complaint,

defendant repeats and re-alleges the responses set forth in the preceding paragraphs of this

answer, as if fully set forth herein.

                28.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations asserted in paragraph 28 of the complaint.



                                                -4-
Case 1:17-cv-07565-NG-ST Document 26 Filed 03/08/19 Page 5 of 7 PageID #: 74




                             AS TO “THIRD STATE LAW CLAIM”

                29.     In response to the allegations set forth in paragraph 29 of the complaint,

defendant repeats and re-alleges the responses set forth in the preceding paragraphs of this

answer, as if fully set forth herein.

                30.     Denies knowledge or information sufficient to form a belief as to the truth

of the allegations asserted in paragraph 30 of the complaint.

                           AS TO “FOURTH STATE LAW CLAIM”

                31.     In response to the allegations set forth in paragraph 31 of the complaint,

defendant repeats and re-alleges the responses set forth in the preceding paragraphs of this

answer, as if fully set forth herein.

                32.     Denies the allegations set forth in paragraph 32 of the complaint.

                                AS TO “WHEREFORE” CLAUSE

                33.     The demand for relief and all of its subparts do not contain averments of

fact and accordingly require no response.

                                FIRST AFFIRMATIVE DEFENSE

                34.     The complaint fails to state a claim upon which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE

                35.     Any injury alleged to have been sustained resulted from plaintiff’s own

culpable or negligent conduct or that of a third party and was not the proximate result of any act

of defendant.

                               THIRD AFFIRMATIVE DEFENSE

                36.     Defendant PALMINTERI has not violated any clearly established

constitutional or statutory rights of which a reasonable person would have known and therefore

is entitled to qualified immunity.

                                                -5-
Case 1:17-cv-07565-NG-ST Document 26 Filed 03/08/19 Page 6 of 7 PageID #: 75




                               FOURTH AFFIRMATIVE DEFENSE

                37.       At all times relevant to the acts alleged in the Complaint, defendant

PALMINTERI acted reasonably and properly in the lawful exercise of his discretion and/or

judgmental functions/decisions. Therefore, defendant PALMINTERI is entitled to governmental

immunity from liability on Plaintiff’s state law claims.

                                 FIFTH AFFIRMATIVE DEFENSE

                38.       To the extent the complaint alleges any claims arising under New York

State law, such claims are barred, in whole or in part, by reason of plaintiff’s failure to comply

with the requirements of N.Y. GEN. MUN. LAW § 50-(e), (h), and/or (i).

                                 SIXTH AFFIRMATIVE DEFENSE

                39.       Plaintiff’s action is barred, in whole or in part, by the doctrine of res

judicata and collateral estoppel.

                                 SEVENTH AFFIRMATIVE DEFENSE

                40.       Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches,

waiver, and estoppel.

                                EIGHTH AFFIRMATIVE DEFENSE

                41.       Plaintiff’s claims are barred, in whole or in part, by his own contributory

and comparative negligence and by assumption of risk.

                                 NINTH AFFIRMATIVE DEFENSE

                42.       Plaintiff’s claims may be barred, in whole or in part, by the applicable

statute of limitations.




                                                   -6-
Case 1:17-cv-07565-NG-ST Document 26 Filed 03/08/19 Page 7 of 7 PageID #: 76




                             TENTH AFFIRMATIVE DEFENSE

               43.    To the extent that one or more defendants used any force, it was

reasonable, justified, and necessary to accomplish defendant’s official duties and to protect their

own physical safety and the safety of others.

                          ELEVENTH AFFIRMATIVE DEFENSE

               44.    Plaintiff provoked any incident.

                           TWELFTH AFFIRMATIVE DEFENSE

               45.    Plaintiff may have failed to mitigate damages.

                         THIRTEENTH AFFIRMATIVE DEFENSE

               46.    Plaintiff’s claims are barred in whole or in part by the terms of the

settlement in Sharif Stinson et al. v. City of New York et al., 10 Civ. 4228 (RWS) (SDNY).



               WHEREFORE, defendant demands judgment dismissing the complaint in its

entirety, together with the costs and disbursements of this action, and such other and further

relief as the Court may deem just and proper.

Dated: New York, New York
       March 8, 2019
                                                ZACHARY W. CARTER
                                                Corporation Counsel of the
                                                City of New York
                                                Attorney for Defendants City, Cepeda, and
                                                Palminteri
                                                THE CITY OF NEW YORK
                                                100 Church Street, Rm. 3-197
                                                New York, New York 10007
                                                (212) 356-2377

                                                By:    /s/
                                                       W. KeAupuni Akina
                                                       Senior Counsel
TO:    All Counsel (by ECF)

                                                 -7-
